Reasons for allowance
          Claims 1, 3-9, 11-22 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Lim et al. (U.S. Pub No.2020/0051288 A1).  Lim directed toward an image processing method comprises: dividing a picture of an image into a plurality of coding units which are basic units in which an inter prediction or an intra prediction is performed; and selectively configuring a prediction mode list for deriving a prediction direction of the decoding target block from an intra prediction direction of an decoding target object from an intra prediction direction of a neighboring block adjacent to the decoding target object for an intra predicted unit among the divided coding units; wherein includes the picture or the divided coding units is/are divided into a binary tree structure in the step of dividing the coding units..  Song alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 3-9, 11-22 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 09/30/2021, and amendment to the claims are persuasive, as such the reasons for allowance are in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MD N HAQUE/Primary Examiner, Art Unit 2487